706 N.W.2d 743 (2005)
POLICE OFFICERS ASS'N OF MICHIGAN v. OTTAWA COUNTY SHERIFF.
No. 127503.
Supreme Court of Michigan.
December 16, 2005.
Application for leave to appeal.
SC: 127503, COA: 244919.
On order of the Court, the application for leave to appeal the October 14, 2004 judgment of the Court of Appeals is considered, and we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). We DIRECT the parties to file supplemental briefs within 28 days of the date of this order, addressing (1) whether the Act 312 arbitration panel identified the economic issues in dispute and properly rejected plaintiff's request to add new issues in accordance with the plain language of MCL 423.238, and (2) whether a reviewing court has authority to direct the arbitration panel to reconsider its determination of the "economic issues in dispute" in light of the conclusive authority granted to the arbitration panel in MCL 423.238. The motion for leave to file late reply is DENIED. The motions for leave to file brief amicus curiae are GRANTED.